Title: From George Washington to Thomas Walker, 10 January 1756
From: Washington, George
To: Walker, Thomas



[Winchester, 10 January 1756]

Instructions for Mr Commissary Walker.
You are to lay in at Cockes and Ashby’s Forts, three months provision.
As I can not yet determine where Store and Smoke-Houses are to be built; I would have you do the best you can, until you hear from me again. You are to provide three or four months provision to be carried on horse-back. If the Flour at Conongogee, should be demanded by the Kings Commissary; you must acquaint the Governour of it, and receive his Orders before you deliver it, or enter into any contract about it: it will nevertheless be necessary to lay in some more.

You are to provide provision on the South Branch for seventy men; which will be detached there under Captain Waggeners command. So soon as you arrive at Fort Cumberland, you are to demand the Country Horses that have been delivered to the Officers, for which they passed their Receipts: no more are to be delivered them unless they oblige themselves to see them forth-coming.
You may give a Reward to any person that finds any of the Country Horses; but they are not to be allowed to sell or keep them for their own use.
No Forage is to be issued at Fort Cumberland, but to the public Horses. If you can buy any quantity of forage at a moderate price, you may lay it in, both at the Fort and this place. The number of Tools, Saddles, nails, &c. can not be yet fixed on; so you may delay purchasing them a little.
You are to issue to the Officers at Fort Cumberland a sufficient allowance of Tallow, monthly. There are three thousand weight of Pork laid in at Job Pearsalls, which I would have you receive, and supply Cockes’s Fort out of it. You are to make out as distinct an accompt as possible, of the different Quantities and weights of the Beeves that were killed at the Fort; which with particular accompts, and general receipts from all the Coopers, Herdsmen, and Butchers; is to be transmitted to me, by the first safe hand.
Three women are to be allowed each Company and provisions drawn for them; on condition of their behaving well, and washing for the men: No more women will be allowed to draw provisions.
I would advise you to be very exact in Deliveries, payments, and receipts; and in every thing to consult the good of the Service you are employed in.
Particular care is to be taken of all the Bags you receive. Given &c. at Winchester January 10th 1756.
